Title: From Alexander Hamilton to Tench Francis, 7 July 1799
From: Hamilton, Alexander
To: Francis, Tench, Jr.


          
            Sir
            New York July 7. 1799
          
          Mr. Samuel Ward informs me that it may be of some importance to him to state a particular fact in regard to a quantity of Powder which is offered for sale to the Public—It is true as he states that  sometime in the year 1798 he spoke to me on the subject of importing powder & that  I gave him my opinion that it would be expedient to do it; telling him that according to the information which I had of the state of the public supply of that article there was a very great probability that what he should import would be wanted by the Public—
          But while I state this it is proper to add that as I had no authority to give, nor neither did I give any assurance which could in any degree engage the Government to take the article—
          I barely gave a private opinion in favour of the importation as an operation which I believed would be useful to the adventurer & at the same time conducive to the public interest—
          I certainly however should be glad that upon equal terms a preference might be given to Mr. Wards concern. I understand that embraces Minthurn & Champlin & Mr. John Thurston—
          With great esteem I am Sir Yr Obedt.
          
            A Hamilton
          
          Tench Francis E
        